         Case 5:19-cv-00963-OLG Document 77 Filed 07/13/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

Dr. George Richardson,                       §
Rosalie Weisfeld, Austin                     §
Justice Coalition, Coalition                 §
of Texans with Disabilities,                 §
Move Texas Civic Fund,                       §
League of Women Voters                       §
Of Texas and American GI                     §
Forum of Texas, Inc.                         §
                    Plaintiffs,              §
                                             §
v.                                           §      Civil Action No.: 5:19-CV-00963
                                             §
Texas Secretary of State                     §
Trudy Hancock, in her official               §
Capacity as Brazos County                    §
Elections Administrator and                  §
Perla Lara in her official                   §
Capacity as City of McAllen,                 §
Texas Secretary,                             §
                   Defendants                §

      DEFENDANT BRAZOS COUNTY ELECTIONS ADMINISTRATOR TRUDY
            HANCOCK’S REPLY TO PLAINTIFFS’ RESPONSE TO
             HANCOCK’S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE JUDGE OF THIS COURT:

       Defendant Brazos County Elections Administrator Trudy Hancock (hereinafter

“Hancock”) files this reply to Plaintiffs’, Dr. George Richardson (“Richardson”), Rosalie Weisfeld

(“Weisfeld”), Austin Justice Coalition (“Austin Justice”), Coalition of Texans with Disabilities

(“CTD”), MOVE Texas Civic Fund (“MOVE”), and League of Women Voters of Texas (the

“League”) response to Hancock’s motion for summary judgment. Defendant Hancock offers the

following:

       Plaintiffs have repeatedly argued throughout the various pleadings in this lawsuit that

“Texas’ arbitrary signature comparison procedure disenfranchises thousands of voters every

Defendant Hancock’s Reply to Plaintiff’s Response to Hancock’s Motion for Summary Judgment Page 1
          Case 5:19-cv-00963-OLG Document 77 Filed 07/13/20 Page 2 of 8




election.” Dkt. 74, pg. 1. The “signature comparison procedure” complained of is undisputedly

established by the Texas Legislature not Brazos County and/or Hancock. Specifically, Plaintiffs

assert that this lawsuit is limited to their claim that “[b]ecause no meaningful pre-rejection notice

or opportunity to cure is provided to mail-in voters, those whose ballots are improperly rejected

for signature mismatch suffer the severe burden of disenfranchisement without any recourse to

challenge the rejection.” Id.; see also, Dkt. 1 and Dkt. 65, pgs. 2-4. Plaintiffs challenged only the

“signature-verification process” for mail-in ballots established by Texas Election Code §§ 87.041

(b)(2), (e) and (f). Dkt. 1.

        Although Plaintiffs cite to various provisions within the Texas Election Code and the

specific statutory framework establishing and governing “early voting,” Plaintiffs repeatedly

attempt to confuse and mislead the Court as to the proper election official that possesses the

separate and independent statutory authority to: (1) review early voting ballots voted by mail and

(2) determine whether to accept the voters’ ballots. Dkt. 1, 65, and 74, pg. 1; see also, Texas

Election Code §87.041. Plaintiffs falsely argue that “Defendants [Hancock is] are responsible for

administering mail-in ballots in their respective jurisdictions.” Dkt. 74, pg. 1.

        Hancock testified that her duties and responsibilities pursuant to the Texas Elections Code

regarding early voting by mail relate only to the processing of applications for ballot by mail.

Dkt. 65, Plaintiffs’ Exhibit 10; Dkt. 73, Exhibit 9, 41:20-46:12 and 56:24-57:23. This procedure

for receiving and processing the applications for ballot by mail has not been challenged by

Plaintiffs. Plaintiffs state that

        Defendant Brazos County EA cannot contest that Dr. Richardson properly signed
        and mailed his ballot in compliance with the Texas Election Code during the
        November 2018 General Election in Brazos County. Nor can she contest that the
        Brazos County Early Voting Ballot Board (“EVBB”) erroneously determined that
        Dr. Richardson’s signatures on his ABBM and his carrier envelope were made by
        different people, and therefore improperly disenfranchised him during that election.


Defendant Hancock’s Reply to Plaintiff’s Response to Hancock’s Motion for Summary Judgment Page 2
          Case 5:19-cv-00963-OLG Document 77 Filed 07/13/20 Page 3 of 8




       Nevertheless, she appears to argue that Dr. Richardson did not suffer an injury-in-
       fact sufficient to establish Article III standing because she believes Dr. Richardson
       either did not sign his ABBM and/or carrier envelope at all or did not sign both or
       one of those documents properly.

Dkt. 74, pgs. 19-20. Without citing to any statutory authority or case precedent, Plaintiffs continue

to vaguely imply that Brazos County/Defendant Hancock are proper parties and that she has some

unknown and undefined authority over the EVBB. However, Hancock expressly rejects Plaintiffs

assertion that she “manages the early voting ballot board (“EVBB”)”; specifically stating that she

does not have unlimited authority and responsibility throughout the mail-in ballot process – only

“to a certain point. As far as the statute allows.” Dkt. 65, Plaintiffs’ Exhibit 10; Dkt. 73, Exhibit

9 at 43:23-44:2. After the mail-in ballot is received, it is placed in a locked box and provided to

the early voting ballot board when they meet, “typically on a Saturday – on the Saturday before

election.” Id. at 61:17-62:8. The EVBB is statutorily created, its members are nominated by the

parties, and it is supervised by the EVBB judge, who is supervised by no one. Id. at 72:17-72:19;

75:16-75:19. There is no statutory authority granting Hancock with the ability to oversee, instruct,

or manage the EVBB. See Tex. Elec. Code Ch. 87.

       The Texas Attorney General acknowledges that the Texas Legislature established separate

and distinct procedures for casting and counting early voting ballots. It is undisputed that the early

voting clerk (Hancock) has not been charged and/or authorized to perform those statutory duties

related to early voting ballots voted by mail. Specifically, the Texas Attorney General states that:

       Title 7 of the Election Code, titled “Early Voting,” establishes separate procedures
       for casting and counting early voting ballots. See id. §§ 81.001-114.008. Within
       that title, the Legislature has provided that the “other titles of [the Election Code]
       apply to early voting except provisions that are inconsistent with [title 7] or that
       cannot feasibly be applied to early voting.” Id. § 81.002. Chapter 87 of title 7
       establishes procedures for processing early voting results. Id. §§ 87.001-.126.
       Section 87.001 creates early voting ballot boards “to process early voting
       results,” and the Legislature has charged those boards with counting the early

Defendant Hancock’s Reply to Plaintiff’s Response to Hancock’s Motion for Summary Judgment Page 3
          Case 5:19-cv-00963-OLG Document 77 Filed 07/13/20 Page 4 of 8




       voting ballots and preparing the returns. Id. §§ 87.001, 87.061?.062. Unlike
       election judges who serve individual precincts, the early voting ballot board
       processes early voting results for the full territory served by the early voting
       clerk. Id. § 87.001. [(Depending on the nature of the election, the territory served
       by the early voting clerk may encompass a county, city, or another political
       subdivision. Id. §§ 83.002 (“County Clerk as Early Voting Clerk”), 005 (“Clerk for
       City Elections”), .007 (“Clerk for Other Elections”)]. Rather than have election
       officers at each polling place count the ballots and create tally lists and precinct
       returns, as occurs on election day, section 87.021 directs the early voting clerk to
       deliver the sealed ballot boxes to the early voting ballot board, along with keys to
       each box, for counting. Id. § 87.021(1); cf. id. § 65.001. The early voting ballot
       board is then required to “count the ballots and prepare the returns in accordance
       with the procedure applicable to paper ballots cast at a precinct polling place.” Id.
       § 87.062(b). Section 85.032 provides that once an early voting ballot box is locked
       for use in an election, it “may not be unlocked except as provided” by the subtitle
       in the Election Code addressing early voting. Id. § 85.032(a). Because section
       87.062 authorizes only the early voting ballot board to open the early voting
       ballot boxes, it is inconsistent with the election-day procedure in section 65.001,
       requiring the ballots to be counted at each individual polling place. Section 65.001
       is therefore not applicable to early voting, and the early voting ballot board, rather
       than the election judge at each polling location, counts the ballots and prepares the
       returns. Id. § 81.002 (providing that provisions of other titles do not apply to title 7
       if they are inconsistent with title 7).

Tex. Att'y Gen. Op. KP-0118 *3 (2016)(emphasis added). Similarly, section 87.041 authorizes

that only “the early voting ballot board shall open each jacket envelope for an early voting ballot

voted by mail and determine whether to accept the voter's ballot.” Tex. Elec. Code § 87.041(a)

(emphasis added). Further, the Texas Legislature charges only the early voting ballot board

with determining “whether to accept early voting ballots voted by mail in accordance with Section

87.041 at any time after the ballots are delivered to the board.” Id. at 87.0241(a). (emphasis added).

The EVBB cannot count the early voting ballots until “the end of the period for early voting by

personal appearance,” in a county with a population of 100,000 or more. Id. at §87.0241(b)(2).

“The secretary of state shall prescribe any procedures necessary for implementing this section in




Defendant Hancock’s Reply to Plaintiff’s Response to Hancock’s Motion for Summary Judgment Page 4
          Case 5:19-cv-00963-OLG Document 77 Filed 07/13/20 Page 5 of 8




regard to elections described in Subsection (b)(2),” elections conducted in a county with a

population of 100,000 or more. Id. at §87.0241(c) (emphasis added).

       Again, any arguments asserted by Plaintiffs that Defendant Hancock has any authority

and/or role in the rejection of an early voting ballot voted by mail serves only as an attempt to

mislead the Court. When a ballot is rejected by the EVBB, “the presiding judge of the early

voting ballot board shall deliver written notice of the reason for the rejection of a ballot to the

voter at the residence address on the ballot application.” Id. at §87.0431(a) (emphasis added). The

secretary of state shall adopt rules as necessary to implement the requirements prescribed

under this subsection.” Id. at §87.0431(c)(emphasis added).

       As argued in her summary judgment motion (Dkt. 66) and in her Response to Plaintiffs’

summary judgment motion (Dkt. 73), Richardson has not and cannot establish that he suffered an

injury that was caused by Defendant Hancock. This case does not involve the actual validity of

Richardson’s signature or any actions taken by Defendant Hancock; but instead, the statutory

process of the EVBB for reviewing the early voting ballot voted by mail, determining whether to

accept the voter's ballot and providing a rejection notice for a ballot rejected. Texas Courts in

cases related to contested elections have stated that:

       The law places the burden on those who vote early by mail to sign both the
       application and the envelope with signatures that match. The Early Voting Ballot
       Board must act on the basis of the signatures before it. The board is not expected
       to contact voters whose signatures do not match, and the code does not require
       it to do so. See id. § 87.041. The board must simply preserve rejected ballots and
       notify the voters within ten days after the election. See id. §§ 87.043, 87.0431

Alvarez v. Espinoza, 844 S.W.2d 238, 245 (Tex. App. 1992), writ dismissed w.o.j. (May 5, 1993).

“The trial court is not required to accept the testimony of the voter or other witnesses that the voter

made both signatures.” Rivera v. Lopez, No. 13-14-00581-CV, 2014 WL 8843788, at *8 (Tex.

App. May 14, 2014)(citing Alvarez, 844 S.W.3d at 245). These opinions by the Texas Courts


Defendant Hancock’s Reply to Plaintiff’s Response to Hancock’s Motion for Summary Judgment Page 5
         Case 5:19-cv-00963-OLG Document 77 Filed 07/13/20 Page 6 of 8




clearly demonstrate that the EVBB is the entity charged with the review of the signatures for the

early voting ballot by mail not the early voting clerk, Defendant Hancock.

       It is clear that Richardson cannot establish standing under Article III of the Constitution

against Defendant Hancock, “demonstrat[ing] (1) that he or she suffered an injury in fact that is

concrete, particularized, and actual or imminent, (2) that the injury was caused by the defendant,

and (3) that the injury would likely be redressed by the requested judicial relief.” Texas Democratic

Party v. Abbott, No. 20-50407, 2020 WL 2982937, at *5 (5th Cir. June 4, 2020)(quoting Thole v.

U.S. Bank N.A., 140 S.Ct. 1615, 1618 (U.S. June 1, 2020)). Richardson has failed at every stage

of litigation to establish standing that he is himself the object of an action (or forgone action) by

Defendant Hancock.      Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). Plaintiff

continually confuses the rejection by the EVBB of his early vote ballot by mail with the statutory

duties and responsibilities of Defendant Hancock. Further, Richardson is not seeking to validate

his early vote ballot by mail, he challenges only the EVBB’s “signature-verification process” for

mail-in ballots established by Texas Election Code §§ 87.041 (b)(2), (e) and (f). As previously

stated, such a challenge to the Texas Election Code “is, without question, fairly traceable to and

redressable by ... its Secretary of State, who serves as the ‘chief election officer of the state.’”

Texas Democratic Party v. Abbott, No. 20-50407, 2020 WL 2982937, at *6 (5th Cir. June 4, 2020)

(quoting OCA-Greater-Houston, 867 F.3d at 613). It is the Secretary of State that “has the power

to take appropriate action to protect Texans’ voting rights from abuse by the authorities

administering the state’s electoral processes.” Id. (internal quotations omitted). The Secretary of

State has the duty to “‘obtain and maintain uniformity in the application, operation, and

interpretation of” Texas’s election laws, including by ‘prepar[ing] detailed and comprehensive

written directives and instructions relating to’ those vote-by-mail rules.” Id. (quoting TEX. ELEC.



Defendant Hancock’s Reply to Plaintiff’s Response to Hancock’s Motion for Summary Judgment Page 6
          Case 5:19-cv-00963-OLG Document 77 Filed 07/13/20 Page 7 of 8




CODE § 31.003). Therefore, Richardson failed to establish standing under Article III of the

Constitution against Defendant Hancock and his claims should be dismissed in their entirety

against Defendant Hancock.

        In her Response, Weisfeld does not address Hancock’s summary judgment and does not

allege that she has standing against Defendant Hancock. It is clear that all allegations and claims

asserted by Weisfeld are against Defendant McAllen City Secretary. Therefore, Weisfeld fails to

establish standing under Article III of the Constitution and her claims should be dismissed in their

entirety against Defendant Hancock.

        Identical to Richardson’s claims, Austin Justice, CTD, MOVE and the League challenge

only the “signature-verification process” for mail-in ballots established by Texas Election Code

§§ 87.041 (b)(2), (e) and (f). These associational/organizational Plaintiffs have also failed at every

stage of litigation to establish standing. In order to have standing for an association or organization,

the association or organization must also meet all of the well-known requirements of Lujan:

        First, the plaintiff must have suffered an “injury in fact”—an invasion of a legally
        protected interest which is (a) concrete and particularized; and (b) “actual or
        imminent, not ‘conjectural’ or ‘hypothetical.’” Second, there must be a causal
        connection between the injury and the conduct complained of—the injury has to
        be “fairly ... trace[able] to the challenged action of the defendant, and not ... th[e]
        result [of] the independent action of some third party not before the court.” Third,
        it must be “likely,” as opposed to merely “speculative,” that the injury will be
        “redressed by a favorable decision.”

OCA-Greater Houston v. Texas, 867 F.3d 604, 609-610 (5th Cir. 2017)(quoting Lujan, 504 U.S.

at 560–61). As with Richardson, these Plaintiffs confuse the process of reviewing and determining

whether to accept an early voting ballot by an EVBB or signature verification committee with the

statutory duties and responsibilities of Defendant Hancock. These Plaintiffs failed to establish that

a concrete and particularized injury occurred or that there is any actual or imminent threat of injury

that is not conjectural or hypothetical by Defendant Hancock. They failed to establish that there is


Defendant Hancock’s Reply to Plaintiff’s Response to Hancock’s Motion for Summary Judgment Page 7
          Case 5:19-cv-00963-OLG Document 77 Filed 07/13/20 Page 8 of 8




a causal connection between any alleged injury and Defendant Hancock. Finally, they could not

demonstrate that any alleged injury would be adequately redressed by a judicial decision against

Defendant Hancock, such an assertion would be merely speculative. For these reasons, Austin

Justice, CTD, MOVE and the League failed to establish standing under Article III of the

Constitution and their claims should be dismissed in their entirety against Defendant Hancock.

       Defendant Hancock requests that the Court grant her Motion for Summary Judgment (Dkt.

66) and deny all relief requested by the Plaintiffs against her.

                                                       Respectfully submitted,

                                                       /s/ J. Eric Magee
                                                       J. Eric Magee
                                                       SBN: 24007585
                                                       e.magee@allison-bass.com
                                                       ALLISON, BASS & MAGEE, L.L.P.
                                                       A.O. Watson House
                                                       402 W. 12th Street
                                                       Austin, Texas 78701
                                                       (512) 482-0701 telephone
                                                       (512) 480-0902 facsimile
                                                       Attorneys for Brazos County Elections
                                                       Administrator Trudy Hancock

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of July, 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to all
counsel of record.

                                                       /s/ J. Eric Magee
                                                       J. Eric Magee




Defendant Hancock’s Reply to Plaintiff’s Response to Hancock’s Motion for Summary Judgment Page 8
